Citation Nr: 0640292
Decision Date: 12/29/06	Archive Date: 01/31/07

Citation Nr: 0640292	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-10 769	)	DATE DEC 29 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board denied the service connection claims on appeal by a 
November 2005 decision.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  Based on an August 2006 Joint Motion for Court 
Remand (Joint Motion), the Court remanded this appeal in 
compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Therefore, the Board finds that its decision of 
November 3, 2005 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the November 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the November 2005 decision by the Board had never been 
issued.




ORDER

The November 3, 2005 Board decision is vacated.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0529473	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-10 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus, to include separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1972 and from August 1972 to May 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  An August 
2002 rating decision granted entitlement to service 
connection for tinnitus and assigned a 10 percent evaluation 
effective March 29, 2002.  The veteran timely appealed the 
assigned rating.  The issue of entitlement to service 
connection for bone spurs of the feet was withdrawn by the 
veteran in a statement received from the veteran by VA in 
March 2004.

The United States Court of Appeals for Veterans Claims 
reversed a decision of the Board which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  See Smith v. Nicholson, 
No. 01-623 (U.S. Vet. App. April 5, 2005).  VA is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, VA has 
imposed a stay at the Board on the adjudication of tinnitus 
claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.   


FINDINGS OF FACT

1.  The medical evidence of record does not show a low back 
disability that is related to the veteran's military service.

2.  The medical evidence of record does not show a neck 
disability that is related to the veteran's military service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service, nor may degenerative arthritis of the low back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  A neck disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

Letters were sent to the veteran by the RO in May 2002, 
August 2003, and June 2004, with copies sent to his 
representative, in which he was informed of the requirements 
needed to establish entitlement to service connection.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for providing and what evidence VA had obtained.  
The letters explained what evidence VA needed from the 
veteran and told him that VA would request records for him if 
he provided sufficient information to identify the records.  
Additional private medical evidence was subsequently added to 
the claims file after May 2002.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
Based on this record, the Board finds that the VA's duty to 
notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Although there is no nexus 
opinion on file on the issues on appeal, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the issues 
on appeal. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested in 
service, or manifested to a compensable degree within one 
year following separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Evidence Considered

The evidence consists of the veteran's service medical 
records, Reserve medical history and examination reports 
dated in November 1983, VA and private treatment records 
dated from December 1999 to August 2004, lay statements 
dated from July 2002 to August 2004, a March 2004 
transcript of a personal hearing at the RO, and written 
statements by and on behalf of the veteran.

Analysis

The veteran testified at his March 2004 RO hearing that he 
injured his neck and low back when he fell out of a truck in 
March 1971, but he did not report the accident because he 
felt intimidated by a superior officer.  The veteran's 
service medical records do not reveal any complaints, 
findings, or diagnosis of a low back or neck disability, 
including on medical history report and examination reports 
dated in July 1972.  He noted on his November 1983 medical 
history report that he did not have recurrent back pain, and 
his neck and spine were within normal limits on examination 
in November 1983.  

The initial notation of low back or neck disability was not 
until September 2000, which is over 18 years after service 
discharge, when the veteran complained of low back pain for 
approximately 7 to 8 months.  Mild arthritis of the lumbar 
spine was found on x-rays in September 2000.  According to a 
November 2002 medical report for the Department of Labor, the 
veteran had degenerative disc disease of the lumbar spine 
that began in 1995, 13 years after military discharge.  Cf 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  Moreover, 
there is no medical nexus opinion on file that relates either 
a current low back or neck disorder to the veteran's period 
of military service.  Because there is no evidence of chronic 
low back or neck disability in service, no evidence of either 
of the disabilities until a number of years after service 
discharge, and no nexus opinion in favor of either of the 
claims, service connection for either a low back or neck 
disability is not warranted.


Although there is testimony and written statements on file 
from the veteran, as well as written statements from his 
family and a soldier who served with him, that the 
disabilities at issue are due to service, lay persons, such 
as the veteran and the people who wrote in support of his 
claims, are not competent to comment on medical matters such 
as the cause of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for neck disability is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


